Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS The Shareholders and Board of Trustees of Hersha Hospitality Trust: We consent to the use of our reports dated March 15, 2007, with respect to the consolidated balance sheets of Hersha Hospitality Trust as of December 31, 2006 and 2005, and the related consolidated statements of operations, shareholders’ equity and comprehensive income and cash flows for each of the years in the three-year period ended December 31, 2006, and the related financial statement schedule, management’s assessment of the effectiveness of internal control over financial reporting as of December 31, 2006 and the effectiveness of internal control over financial reporting as of December 31, 2006, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. (Signed) KPMG LLP Philadelphia, Pennsylvania April 6, 2007
